Exhibit 10.2

 

 

 

 

 

 

 

SUBSCRIPTION AGREEMENT

LEGACY EDUCATION ALLIANCE INC.

Units of Common Stock and Warrants

 

 

 

 

 

 

 

 

 

 

 

SUBSCRIPTION AGREEMENT

 

Table of Contents

 

1. Subscription 1       2. Payment 1       3. Deposit of Funds 2       4.
Acceptance of Subscription 2       5. Representations and Warranties 2       6.
Anti-Money Laundering Representations and Warranties 7       7. Representations
and Warranties of the Company 8       8. Indemnification 9       9.
Irrevocability; Binding Effect 9       10. Modification 9       11. Notices 10  
    12. Assignment 10       13. Applicable Law 10       14. Arbitration 10      
15. Blue Sky Qualification 10       16. Use of Pronouns 11       17.
Confidentiality 11       18. Miscellaneous 11

 

Exhibit A Form of the Warrant Exhibit B Wire Transfer Instructions Exhibit C
Registration Rights Agreement Exhibit D Certificate of Purchaser

  

 

 

 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this “Agreement”) is dated as of the date set forth
on the signature page hereof, by and among LEGACY EDUCATION ALLIANCE INC., a
Nevada corporation (the “Company”), and each of the parties hereto that agree to
purchase units (each, a “Unit”) of the common stock, par value $0.0001 per share
(the “Common Stock”), and warrants (“Warrants”) to purchase shares of Common
Stock under the term of this Agreement and the Private Placement Memorandum (the
“PPM”) that was delivered to each such party (each, such party being a
“Purchaser”).

 

The terms and conditions of the offering (“Offering”) of the Common Stock and
the Warrants by the Company are as described in the PPM and this Agreement. To
the extent that there is any inconsistency or ambiguity between the description
of the Offering in the PPM and the terms and conditions of this Agreement, then
the terms and conditions of this Agreement shall supersede the terms or
description in the PPM and the terms and conditions of this Agreement shall be
controlling.

 

Notwithstanding any of the terms and conditions of this Agreement to the
contrary, the obligations and liabilities of each of the Purchasers is several
and not joint and no Purchaser shall have any obligation or liability of any
other Purchaser under this Agreement unless otherwise expressly provided in a
supplement to this Agreement executed and delivered by such Purchaser.

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, each of the parties to this Agreement hereby agree as
follows:

 

1.           Subscription.

 

(a)           Each Purchaser irrevocably agrees to purchase from the Company the
number of Units set forth on the signature page of such Purchaser or such lesser
amount as may be specified by the Company as provided hereon.

 

(b)           The price per Unit shall be as provided in the PPM.

 

(c)           The terms and conditions of each Warrant, including without
limitation, the exercise price of each Warrant and the adjustments thereto, are
as described in the PPM and as provided in the terms and conditions of the form
of the Warrant delivered to the Purchaser, which is attached hereto as Exhibit
A.

 

2.           Payment.

 

(a)           Each Purchaser will provide payment to the Company in accordance
with the wire transfer instructions set forth in Exhibit B in the full aggregate
amount of the purchase price of the Units that such Purchaser has subscribed for
purchase.

 

(b)           Together with a wire transfer of such aggregate purchase price,
such Purchaser is delivering a completed and executed Signature Page to this
Agreement and the Registration Rights Agreement (the “Registration Rights
Agreement”), in the form of Exhibit C. The Purchaser shall not be or be deemed
to be a stockholder of the Company until the date that this subscription of the
Purchaser is accepted by the Company.

 



1

 

 

3.           Deposit of Funds.

 

(a)           All payments made by each Purchaser shall be deposited by the
Company, or the Placement Agent, as soon as practicable after receipt thereof
until the earliest to occur of

 

(i)          the rejection of such subscription with respect to such Purchaser;
and

 

(ii)         the termination of the Offering.

 

(b)           The Company, may continue to offer and sell the Units and conduct
additional closings for the sale of additional Units until the termination of
the Offering or the completion of the maximum amount of the Offering as
specified in the PPM (if any), subject to adjustment (increase or decrease) in
the discretion of the Company.

 

4.           Acceptance of Subscription.

 

(a)           Each Purchaser understands and agrees that the Company, in its
sole discretion, reserves the right to accept or reject this or any other
subscription for Units of any Purchaser, in whole or in part, notwithstanding
prior receipt by the Purchaser of notice of acceptance of this subscription.

 

(b)           The Company shall have no obligation to any Purchaser under the
terms and conditions of this Agreement until the Company shall execute and
deliver to such Purchaser an executed copy of this Agreement.

 

(c)           Any rejection of any subscription of a Purchaser by the Company
shall require the return of the aggregate amount of the purchase price or part
thereof (the amount that is not accepted) as provided in this Agreement, after
the funds received from the Purchaser have been cleared funds that are not
subject to offset or rejection by the Purchaser or any bank or financial
intermediary.

 

5.           Representations and Warranties. Each Purchaser, severally and not
jointly hereby acknowledges, represents, warrants, and agrees as follows:

 

(a)           None of the shares of Common Stock or the shares of Common Stock
issuable upon exercise of the Warrants (the “Warrant Shares”) offered pursuant
to the PPM are registered under the Securities Act of 1933, as amended (the
“Securities Act”), or any state securities laws. The Purchaser understands that
the offering and sale of the Units is intended to be exempt from registration
under the Securities Act, by virtue of Section 4(2) thereof and the provisions
of Regulation D (“Regulation D”) or Regulation S, each as promulgated by the
United States Securities and Exchange Commission (the “SEC”) under the
Securities Act, based, in part, upon the representations, warranties and
agreements of the Purchaser contained in this Agreement;

 



2

 

 

(b)           Prior to the execution of this Agreement, the Purchaser and the
Purchaser's attorney, accountant, purchaser representative and/or tax adviser,
if any (collectively, the “Advisers”), have received the PPM and all other
documents requested by the Purchaser, have carefully reviewed them and
understand the information contained therein;

 

(c)           Neither the SEC nor any state securities commission or other
regulatory authority has approved the Units, the Common Stock, the Warrants or
the Warrant Shares, or passed upon or endorsed the merits of the offering of
Units or confirmed the accuracy or determined the adequacy of the PPM. The PPM
has not been reviewed by any federal, state or other regulatory authority;

 

(d)           All documents, records, and books pertaining to the investment in
the Units (including, without limitation, the PPM) have been made available for
inspection by such Purchaser and its Advisers, if any;

 

(e)           The Purchaser and its Advisers, if any, have had a reasonable
opportunity to ask questions of and receive answers from a person or persons
acting on behalf of the Company concerning the offering of the Units and the
business, financial condition and results of operations of the Company, and all
such questions have been answered to the full satisfaction of the Purchaser and
its Advisers, if any;

 

(f)           In evaluating the suitability of an investment in the Company, the
Purchaser has not relied upon any representation or information (oral or
written) other than as stated in the PPM and such Purchaser is not relying on
any oral or written representations that are in any way inconsistent with the
information contained in the PPM;

 

(g)           Unless otherwise agreed by the Purchaser and the Company, the
Purchaser is unaware of, is in no way relying on, and did not become aware of
the Offering of the Units through or as a result of, any form of general
solicitation or general advertising including, without limitation, any article,
notice, advertisement or other communication published in any newspaper,
magazine or similar media or broadcast over television, radio or the Internet
(including, without limitation, internet “blogs,” bulletin boards, discussion
groups and social networking sites) in connection with the Offering and sale of
the Units and is not subscribing for the Units and did not become aware of the
Offering of the Units through or as a result of any seminar or meeting to which
the Purchaser was invited by, or any solicitation of a subscription by, a person
not previously known to the Purchaser in connection with investments in
securities generally;

 

(h)           The Purchaser has taken no action that would give rise to any
claim by any person for brokerage commissions, finders' fees or the like
relating to this Agreement or the transactions contemplated hereby (other than
commissions to be paid by the Company to any placement agent or as otherwise
described in the PPM);

 

(i)           The Purchaser, together with its Advisers, if any, has such
knowledge and experience in financial, tax, and business matters, and, in
particular, investments in securities, so as to enable it to utilize the
information made available to it in connection with the Offering to evaluate the
merits and risks of an investment in the Units and the Company and to make an
informed investment decision with respect thereto;

 



3

 

 

(j)           The Purchaser is not relying on the Company, or the Placement
Agent or any of their respective employees or agents with respect to the legal,
tax, economic and related considerations of an investment in the Units, and the
Purchaser has relied on the advice of, or has consulted with, only its own
Advisers;

 

(k)           The Purchaser is acquiring the Units solely for such Purchaser's
own account for investment purposes only and not with a view to or intent of
resale or distribution thereof, in whole or in part. The Purchaser has no
agreement or arrangement, formal or informal, with any person to sell or
transfer all or any part of the Units, the shares of Common Stock, the Warrants
or the Warrant Shares, and the Purchaser has no plans to enter into any such
agreement or arrangement;

 

(l)           The Purchaser must bear the substantial economic risks of the
investment in the Units indefinitely because none of the securities included in
the Units may be sold, hypothecated or otherwise disposed of unless subsequently
registered under the Securities Act and applicable state securities laws or an
exemption from such registration is available. Legends shall be placed on the
securities included in the Units to the effect that they have not been
registered under the Securities Act or applicable state securities laws and
appropriate notations thereof will be made in the Company's stock books.
Appropriate notations will be made in the Company's stock books to the effect
that the securities included in the Units have not been registered under the
Securities Act or applicable state securities laws. Stop transfer instructions
will be placed with the transfer agent of the Common Stock and the Warrants. The
Company has agreed that purchasers of the Units will have, with respect to the
Warrant Shares only, the registration rights described in the Registration
Rights Agreement. Notwithstanding such registration rights, there can be no
assurance that there will be any market for resale of the Units, the Common
Stock, the Warrants or the Warrant Shares, nor can there be any assurance that
such securities will be freely transferable at any time in the foreseeable
future;

 

(m)           The Purchaser has adequate means of providing for such Purchaser's
current financial needs and foreseeable contingencies and has no need for
liquidity of its investment in the Units for an indefinite period of time;

 

(n)           The Purchaser is aware that an investment in the Units is high
risk, involving a number of very significant risks and has carefully read and
considered the matters set forth under the caption “Risk Factors” in the PPM;

 

(o)           The Purchaser meets the requirements of at least one of the
suitability standards for an “accredited investor” as that term is defined in
Regulation D and as set forth on the Certificate of a Purchaser As to its
Accredited Investor or Non US Person Status, attached hereto as Exhibit D, as
defined by Regulation S as described in documentation provided by the Purchaser
to the Company. The Purchaser understands that the information and
representations and warranties provided by Purchaser in this Agreement is
intended to enable the Company, to discharge its responsibilities under an
exemption from registration under the Act, and with respect to any placement
agent, their obligations under applicable FINRA rules, and thus the Company, and
the placement agent and their respective advisors will rely upon the information
contained herein;

 



4

 

 

(p)           The Purchaser (i) if a natural person, represents that the
Purchaser has reached the age of 21 and has full power and authority to execute
and deliver this Agreement and all other related agreements or certificates and
to carry out the provisions hereof and thereof; (ii) if a corporation,
partnership, or limited liability company or partnership, or association, joint
stock company, trust, unincorporated organization or other entity, represents
that such entity was not formed for the specific purpose of acquiring the Units,
such entity is duly organized, validly existing and in good standing under the
laws of the state of its organization, the consummation of the transactions
contemplated hereby is authorized by, and will not result in a violation of
state law or its charter or other organizational documents, such entity has full
power and authority to execute and deliver this Agreement and all other related
agreements or certificates and to carry out the provisions hereof and thereof
and to purchase and hold the securities constituting the Units, the execution
and delivery of this Agreement has been duly authorized by all necessary action,
this Agreement has been duly executed and delivered on behalf of such entity and
is a legal, valid and binding obligation of such entity; or (iii) if executing
this Agreement in a representative or fiduciary capacity, represents that it has
full power and authority to execute and deliver this Agreement in such capacity
and on behalf of the subscribing individual, ward, partnership, trust, estate,
corporation, or limited liability company or partnership, or other entity for
whom the Purchaser is executing this Agreement, and such individual,
partnership, ward, trust, estate, corporation, or limited liability company or
partnership, or other entity has full right and power to perform pursuant to
this Agreement and make an investment in the Company, and represents that this
Agreement constitutes a legal, valid and binding obligation of such entity. The
execution and delivery of this Agreement will not violate or be in conflict with
any order, judgment, injunction, agreement or controlling document to which the
Purchaser is a party or by which it is bound;

 

(q)           The Purchaser and the Advisers, if any, have had the opportunity
to obtain any additional information, to the extent the Company has such
information in its possession or could acquire it without unreasonable effort or
expense, necessary to verify the accuracy of the information contained in the
PPM and all documents received or reviewed in connection with the purchase of
the Units and have had the opportunity to have representatives of the Company
provide them with such additional information regarding the terms and conditions
of this particular investment and the financial condition, results of
operations, business of the Company deemed relevant by the Purchaser or the
Advisers, if any, and all such requested information, to the extent the Company
had such information in its possession or could acquire it without unreasonable
effort or expense, has been provided to the full satisfaction of the Purchaser
and the Advisers, if any;

 

(r)           Any information which the Purchaser has heretofore furnished or is
furnishing herewith to the Company or the Placement Agent is complete and
accurate and may be relied upon by the Company, and the Placement Agent in
determining the availability of an exemption from registration under federal and
state securities laws in connection with the offering of securities as described
in the PPM and for use in any filing of a registration statement (and each
amendment thereto) with the SEC or any other reporting obligations of the
Company under the Securities Act, the Securities Exchange Act of 1934, as
amended (the “Exchange Act) and each other applicable law, including any state
or non-US securities laws. The Purchaser further represents and warrants that it
will notify and supply corrective information to the Company and the Placement
Agent immediately upon the occurrence of any change therein occurring prior to
the Company's issuance of the securities contained in the Units;

 



5

 

 

(s)           The Purchaser has significant prior investment experience,
including investment in non-listed and non-registered securities. The Purchaser
is knowledgeable about investment considerations in companies with limited
operating histories. The Purchaser has a sufficient net worth to sustain a loss
of its entire investment in the Company in the event such a loss should occur.
The Purchaser's overall commitment to investments which are not readily
marketable is not excessive in view of the Purchaser’s net worth and financial
circumstances and the purchase of the Units will not cause such commitment to
become excessive. The Purchaser has determined that the investment in the Units
is a suitable one for the Purchaser;

 

(t)           The Purchaser is satisfied that the Purchaser has received
adequate information with respect to all matters which it or the Advisers, if
any, consider material to its decision to make this investment;

 

(u)           The Purchaser acknowledges that any estimates or forward-looking
statements or projections included in the PPM were prepared by the Company in
good faith but that the attainment of any such projections, estimates or
forward-looking statements cannot be guaranteed by the Company and should not be
relied upon;

 

(v)           Within five (5) days after receipt of a request from the Company,
the Purchaser will provide such information and deliver such documents as may
reasonably be necessary to comply with any and all laws and ordinances to which
the Company is subject;

 

(w)           THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND ARE BEING
OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF
SAID ACT AND SUCH LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. THE SECURITIES HAVE NOT BEEN RECOMMENDED, APPROVED OR DISAPPROVED BY
THE SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY
OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED
UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THE
MEMORANDUM OR THIS SUBSCRIPTION AGREEMENT. ANY REPRESENTATION TO THE CONTRARY IS
UNLAWFUL;

 

(x)           (For ERISA plans only). The fiduciary of the ERISA plan (the
“Plan”) represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Purchaser fiduciary or
Plan (a) is responsible for the decision to invest in the Company; (b) is
independent of the Company or any of its affiliates; (c) is qualified to make
such investment decision; and (d) in making such decision, the Purchaser
fiduciary or Plan has not relied primarily on any advice or recommendation of
the Company or any of its affiliates.

 



6

 

 

6.           Anti-Money Laundering Representations and Warranties

 

(a)           The Purchaser should check the Office of Foreign Assets Control
(“OFAC”) website at <http://www.treas.gov/ofac> before making the following
representations.

 

(b)           The Purchaser represents that the amounts invested by it in the
Company in the Offering were not and are not directly or indirectly derived from
activities that contravene federal, state or international laws and regulations,
including anti-money laundering laws and regulations. Federal regulations and
Executive Orders administered by OFAC prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals. The lists of OFAC
prohibited countries, territories, persons and entities can be found on the OFAC
website at <http://www.treas.gov/ofac>. In addition, the programs administered
by OFAC (the “OFAC Programs”) prohibit dealing with individuals[1] or entities
in certain countries regardless of whether such individuals or entities appear
on the OFAC lists.

 

(c)           To the best of the Purchaser’s knowledge, none of: (1) the
Purchaser; (2) any person controlling or controlled by the Purchaser; (3) if the
Purchaser is a privately-held entity, any person having a beneficial interest in
the Purchaser; or (4) any person for whom the Purchaser is acting as agent or
nominee in connection with this investment is a country, territory, individual
or entity named on an OFAC list, or a person or entity prohibited under the OFAC
Programs. The Purchaser acknowledges that the Company may not accept any amounts
from a prospective investor if such prospective investor cannot make the
representation set forth in the preceding paragraph. The Purchaser agrees to
promptly notify the Company and the Placement Agent should the Purchaser become
aware of any change in the information set forth in these representations. The
Purchaser understands and acknowledges that, by law, the Company may be
obligated to “freeze the account” of the Purchaser, either by prohibiting
additional subscriptions from the Purchaser, declining any redemption requests
and/or segregating the assets in the account in compliance with governmental
regulations, and the Placement Agent may also be required to report such action
and to disclose the Purchaser’s identity to OFAC. The Purchaser further
acknowledges that the Company may, by written notice to the Purchaser, suspend
the redemption rights, if any, of the Purchaser if the Company reasonably deems
it necessary to do so to comply with anti-money laundering regulations
applicable to the Company and the Placement Agent or any of the Company’s other
service providers. These individuals include specially designated nationals,
specially designated narcotics traffickers and other parties subject to OFAC
sanctions and embargo programs;

 

(d)           To the best of the Purchaser’s knowledge, none of: (1) the
Purchaser; (2) any person controlling or controlled by the Purchaser; (3) if the
Purchaser is a privately-held entity, any person having a beneficial interest in
the Purchaser; or (4) any person for whom the Purchaser is acting as agent or
nominee in connection with this investment is a senior foreign political
figure,[2] or any immediate family[3] member or close associate[4] of a senior
foreign political figure, as such terms are defined in the footnotes below; and

 



 



1 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.



7

 

 

(e)           If the Purchaser is affiliated with a non-U.S. banking institution
(a “Foreign Bank”), or if the Purchaser receives deposits from, makes payments
on behalf of, or handles other financial transactions related to a Foreign Bank,
the Purchaser represents and warrants to the Company that: (1) the Foreign Bank
has a fixed address, other than solely an electronic address, in a country in
which the Foreign Bank is authorized to conduct banking activities; (2) the
Foreign Bank maintains operating records related to its banking activities; (3)
the Foreign Bank is subject to inspection by the banking authority that licensed
the Foreign Bank to conduct banking activities; and (4) the Foreign Bank does
not provide banking services to any other Foreign Bank that does not have a
physical presence in any country and that is not a regulated affiliate.

 

7.           Representations and Warranties of the Company. The Company hereby
represents and warrants to the Purchaser as follows:

 

(a)           The Company is a corporation duly formed, validly existing and in
good standing under the laws of the State of its formation and has the corporate
power to conduct the business which it conducts and proposes to conduct.

 

(b)           The execution, delivery and performance of this Agreement by the
Company have been duly authorized by the Company and all other corporate action
required to authorize and consummate the offer and sale of the Units has been
duly taken and approved.

 

(c)           The Units, Common Stock and Warrants to be issued and sold to the
Purchaser as provided hereunder (and the Warrant Shares to be issued upon the
exercise of the Warrants) have been duly authorized and when issued and
delivered against payment therefor, will be validly issued, fully paid and
non-assessable and will conform to the description thereof in the PPM. There are
no preemptive or other rights to subscribe for or to purchase, nor any
restriction upon the voting or transfer of, any shares of the Common Stock
issuable upon exercise of the Warrants pursuant to the Company's certificate of
incorporation or bylaws or any agreement or other outstanding instrument to
which the Company is a party or is otherwise known to the Company. The Company
has reserved sufficient shares of Common Stock to be issued upon exercise of the
Warrants.

 



 

 

2 A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government- owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.

 

3 “Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.

 

4 A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.

 

8

 

 

(d)           The Company has obtained, or is in the process of obtaining, all
licenses, permits and other governmental authorizations necessary for the
conduct of its business, except where the failure to so obtain such licenses,
permits and authorizations would not have a material adverse effect on the
Company. Such licenses, permits and other governmental authorizations which have
been obtained are in full force and effect, except where the failure to be so
would not have a material adverse effect on the Company, and the Company is in
all material respects complying therewith.

 

(e)           The information provided in the PPM, considered in the aggregate,
does not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading.

 

(f)           The Company shall provide for the transfer, upon request of the
Purchaser, or removal of any legends upon the Securities, all as may be allowed
in accordance with SEC Rule 144, and provide any required opinions of counsel to
the Company’s transfer agents, at no cost to the Purchaser. The Company shall
make generally available such information as may be necessary under SEC Rule 144
to allow for the resale of Securities by the Purchaser for at least three (3)
years after the final Closing of the Offering.

 

(g)           Prior to the Initial Closing, the Purchaser has received a copy
(or the Company has made available) the reports and documents that have been
filed by the Company with the SEC.

 

8.           Regulatory History of the Placement Agent. The Purchaser agrees to
maintain in confidence any non-public information disclosed to the Purchaser in
connection with the purchase of the Units. The Purchaser represents that, as
required by the new disclosure requirements under SEC Regulation D, Rule 506
(e), it has been called to the Purchaser’s attention that the officers of the
placement agent specified in the PPM has, in the past, been temporarily
suspended from membership in the Financial Industry Regulatory Authority
(FINRA). Additional information regarding such placement agent can be obtained
from www. brokercheck.finra.org.  

 

9.           Indemnification. The Purchaser agrees to indemnify and hold
harmless the Company, the placement agent, and their respective officers,
directors, employees, agents, control persons and affiliates from and against
all losses, liabilities, claims, damages, costs, fees and expenses whatsoever
(including, but not limited to, any and all expenses incurred in investigating,
preparing or defending against any litigation commenced or threatened) based
upon or arising out of any actual or alleged false acknowledgment,
representation or warranty, or misrepresentation or omission to state a material
fact, or breach by the Purchaser of any covenant or agreement made by the
Purchaser herein or in any other document delivered in connection with this
Agreement.

 

10.           Irrevocability; Binding Effect. The Purchaser hereby acknowledges
and agrees that the subscription hereunder is irrevocable by the Purchaser,
except as required by applicable law, and that this Agreement shall survive the
death or disability of the Purchaser and shall be binding upon and inure to the
benefit of the parties and their heirs, executors, administrators, successors,
legal representatives, and permitted assigns. If the Purchaser is more than one
person, the obligations of the Purchaser hereunder shall be joint and several
and the agreements, representations, warranties, and acknowledgments herein
shall be deemed to be made by and be binding upon each such person and such
person's heirs, executors, administrators, successors, legal representatives,
and permitted assigns.

 



9

 

 

11.           Modification. This Agreement shall not be modified or waived
except by an instrument in writing signed by the party against whom any such
modification or waiver is sought.

 

12.           Notices. Any notice or other communication required or permitted
to be given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested, or delivered against receipt to the party to whom it
is to be given (a) if to the Company, at the address set forth above, or (b) if
to the Purchaser, at the address set forth on the signature page hereof (or, in
either case, to such other address as the party shall have furnished in writing
in accordance with the provisions of this Section 11). Any notice or other
communication given by certified mail shall be deemed given at the time of
certification thereof, except for a notice changing a party's address which
shall be deemed given at the time of receipt thereof.

 

13.           Assignment. This Agreement and the rights, interests and
obligations hereunder are not transferable or assignable by the Purchaser and
the transfer or assignment of the shares of Common Stock or the Warrants shall
be made only in accordance with all applicable laws.

 

14.           Applicable Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to contracts to
be wholly- performed within said State.

 

15.           Arbitration. The parties agree to submit all controversies to
arbitration in accordance with the provisions set forth below and understand
that:

 

(a)           Arbitration is final and binding on the parties.

 

(b)           The parties are waiving their right to seek remedies in court,
including the right to a jury trial.

 

(c)           Pre-arbitration discovery is generally more limited and different
from court proceedings.

 

(d)           The arbitrator's award is not required to include factual findings
or legal reasoning and any party's right to appeal or to seek modification of
rulings by arbitrators is strictly limited.

 

(e)           The panel of arbitrators will typically include a minority of
arbitrators who were or are affiliated with the securities industry.

 

(f)           All controversies which may arise between the parties concerning
this Agreement shall be determined by arbitration pursuant to the rules then
pertaining to the Financial Industry Regulatory Authority, Inc. (“FINRA”) in New
York City, New York. Judgment on any award of any such arbitration may be
entered in the Supreme Court of the State of New York or in any other court
having jurisdiction of the person or persons against whom such award is
rendered. Any notice of such arbitration or for the confirmation of any award in
any arbitration shall be sufficient if given in accordance with the provisions
of this Agreement. The parties agree that the determination of the arbitrators
shall be binding and conclusive upon them. No punitive damages shall be awarded
by any arbitration panel.

 



10

 

 

16.           Blue Sky Qualification. The purchase of Units under this Agreement
is expressly conditioned upon the exemption from qualification of the offer and
sale of the Units from applicable federal and state securities laws. The Company
shall not be required to qualify this transaction under the securities laws of
any jurisdiction and, should qualification be necessary, the Company shall be
released from any and all obligations to maintain its offer, and may rescind any
sale contracted, in the jurisdiction.

 

17.           Use of Pronouns. All pronouns and any variations thereof used
herein shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the person or persons referred to may require.

 

18.           Confidentiality. The Purchaser acknowledges and agrees that any
information or data the Purchaser has acquired from or about the Company, not
otherwise properly in the public domain, was received in confidence. The
Purchaser agrees not to divulge, communicate or disclose, except as may be
required by law or for the performance of this Agreement, or use to the
detriment of the Company or for the benefit of any other person or persons, or
misuse in any way, any confidential information of the Company, including any
scientific, technical, trade or business secrets of the Company and any
scientific, technical, trade or business materials that are treated by the
Company as confidential or proprietary, including, but not limited to, ideas,
discoveries, inventions, developments and improvements belonging to the Company
and confidential information obtained by or given to the Company about or
belonging to third parties.

 

19.           Miscellaneous.

 

(a)           This Agreement, together with the Registration Rights Agreement,
constitute the entire agreement between the Purchaser and the Company with
respect to the subject matter hereof and supersede all prior oral or written
agreements and understandings, if any, relating to the subject matter hereof.
The terms and provisions of this Agreement may be waived, or consent for the
departure therefrom granted, only by a written document executed by the party
entitled to the benefits of such terms or provisions.

 

(b)           The representations and warranties of the Company and the
Purchaser made in this Agreement shall survive the execution and delivery hereof
and delivery of the shares of Common Stock and Warrants contained in the Units.

 

(c)           Each of the parties hereto shall pay its own fees and expenses
(including the fees of any attorneys, accountants, appraisers or others engaged
by such party) in connection with this Subscription Agreement and the
transactions contemplated hereby whether or not the transactions contemplated
hereby are consummated. The Company shall provide, at its cost and expense, any
and all opinions of counsel to the Company’s transfer agent, with respect to any
sale or transfer of shares of Common Stock, Warrants or Warrant Shares by a
Purchaser.

 



11

 

 

(d)           This Agreement may be executed in one or more counterparts each of
which shall be deemed an original, but all of which shall together constitute
one and the same instrument.

 

(e)           Each provision of this Agreement shall be considered separable
and, if for any reason any provision or provisions hereof are determined to be
invalid or contrary to applicable law, such invalidity or illegality shall not
impair the operation of or affect the remaining portions of this Agreement.

 

(f)           Paragraph titles are for descriptive purposes only and shall not
control or alter the meaning of this Agreement as set forth in the text.

 

(g)           The Purchaser understands and acknowledges that there may be
multiple closings for this Offering.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

12

 

 

Instructions

 

To subscribe for Units in the private offering by LEGACY EDUCATION ALLIANCE,
INC.:

 

1.           Date and Fill in the number of Units being purchased and Complete
and Sign the attached

 

(a)           Signature Page to this Subscription Agreement and

 

(b)           The Signature Page to the Registration Rights Agreement.

 

2.           Complete and Sign the Certificate of Accredited Investor or Non US
Person Status.

 

3.           E-mail these documents to the Company at

 

James E. May (jamesmay@legacyeducationalliance.com)

 

or send by Federal Express to:

 

1612 Cape Coral Parkway East

Cape Coral, FL 33904
Attention: James E. May

 

4.           Please make your subscription payment payable to the order of
“Legacy Education Alliance, Inc.”

 

5.           For wiring funds directly to the Company, see the following
instructions:

 

  Beneficiary Bank: The Biltmore Bank of Arizona     5055 N 32nd Street    
Phoenix, AZ 85018         Beneficiary Customer: Rich Dad Education        
Beneficiary Customer Number: 9525668         Routing / ABA #: 122106002

 

 

 

 

[PURCHASER SIGNATURE PAGES TO SUBSCRIPTION AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Subscription Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.

 

Name of Purchaser: _________________________________________________________

 

Signature of Authorized Signatory of Purchaser:
__________________________________

 

Name of Authorized Signatory: ________________________________________________

 

Title of Authorized Signatory: _________________________________________________

 

Email Address of Authorized Signatory: _________________________________________

 

Facsimile Number of Authorized Signatory: ______________________________________

 

Address for Notice to
Purchaser:           _______________________________________________

 

__________________________________________________________________________

 

__________________________________________________________________________

 

Address for Delivery of Units to Purchaser (if not same as address for notice):

 

 

 

Subscription Amount: $_________________(U.S.)

 

Number of Units: _________________

 

Bank or Brokerage Account Information:

 

[Each Purchaser shall also deliver the applicable tax forms such as the Form W-9
and a certificate that they are an accredited investor]

 

Accepted by the Company for ___________ Units:

 

LEGACY EDUCATION ALLIANCE, INC.   Date: _______________

 

By:     Name:      Title:    

 

 

 

 

Exhibit A
Form of the Warrant
[Attached Hereto]

 

 

 

 

 

 

 

 

 

Exhibit B
Wire Transfer Instructions
[Attached Hereto]

 

 

 

 

 

 

 

Exhibit C
Registration Rights Agreement
[Attached Hereto]

 

 

 

 

 

 

 

Exhibit D
Certificate of Purchaser
[Attached Hereto]

 

 

 

 

 



 

 



